Citation Nr: 9916340	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for low back strain with 
traumatic arthritis, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

In the veteran's Notice of Disagreement dated in May 1996 he 
stated that because of his service connected back 
disability" I am not able to work at all any more."  This 
statement may be construed as a claim for a total evaluation 
based on individual unemployability due to service connected 
disabilities.  However, this matter has not been prepared for 
appellate review and will be referred to the RO for 
appropriate action.



FINDING OF FACT

The veteran's low back disability is manifested by complaints 
of pain and severe limitation of motion, but without 
persistent symptoms compatible with pronounced sciatic 
neuropathy, such as absent ankle jerk or other neurological 
findings.



CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 40 percent for low back strain with traumatic arthritis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5295 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that his service connected 
back disability has become worse and should be assigned a 
higher evaluation.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Based on service medical records, a lay statement, and a 
September 1974 VA examination, in March 1975 the RO granted 
the veteran service connection for his low back disorder and 
awarded a 10 percent disability rating.  The veteran's rating 
was increased to 20 percent in a March 1979 rating decision, 
and increased again in April 1979 to a disability rating of 
40 percent.  This evaluation has remained in effect since 
that time.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

The veteran is currently rated at 40 percent for his low back 
disability under Diagnostic Code 5295.  A 40 percent 
evaluation is the highest evaluation provided for under that 
Diagnostic Code.  A rating greater than that currently in 
effect is available where there is complete bony fixation 
(ankylosis) of the spine (Diagnostic Code 5286), unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5289), or 
residuals of a fractured vertebra (Diagnostic Code 5285).  
However, since there is no evidence of fractured vertebrae, 
complete bony fixation of the spine, or ankylosis of the 
lumbar spine, Diagnostic Codes 5285, 5286, and 5289 are not 
for application.

Under Diagnostic Code 5293, a 40 percent evaluation is 
provide for severe intervertebral disc syndrome, and a rating 
of 60 percent is available where there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

A review of the record indicates that the veteran does not 
have such symptoms.  A VA examination performed in November 
1996 concluded with an impression of degenerative disk 
disease of the lumbar spine with a bulging of the L5-S1 disk 
without obvious neurological impairment.  The May 1998 VA 
examination indicated that there was no paravertebral muscle 
spasm in the lumbar region.  Further, neurological 
examination of the lower extremities in May 1998 reflected 
that pinprick and vibration sensation were intact throughout 
the lower extremities.  In fact, the examiner specifically 
noted that there was no objective evidence of neurological 
deficit in the lower limbs.  In other words, the evidence 
does not show persistent neurological symptoms associated 
with his low back disability.  After comparing the evidence 
to the diagnostic criteria set forth under Diagnostic Code 
5293, the Board finds that the preponderance of the evidence 
is against entitlement to a 60 percent rating under 
Diagnostic Code 5293.

The Board has specifically reviewed the veteran's disorder 
for limitation of range of motion as well as the functional 
impairment that can be attributed to pain and weakness.  See 
38 C.F.R. § 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Indeed, the VA examinations have specified that 
the veteran's back disability was accompanied by pain when 
performing range of motion testing.  While it is clear from 
the record that the veteran suffers pain associated with his 
low back disability, as well as loss of range of motion of 
the lumbar spine, there is no objective evidence, such as 
disuse atrophy or fatigability, to indicate that the 
veteran's low back symptoms, including pain and weakness, 
results in any additional limitation of function, including 
limitation of motion of the lumbar spine, to a degree that 
would support a disability rating in excess of the currently 
assigned 40 percent.  The Board would also note that a 40 
percent evaluation corresponds with severe limitation of 
motion of the lumbar spine under Diagnostic Code 5292.

Based on this record, the Board finds that the preponderance 
of the evidence is against the claim for an increased 
evaluation for the veteran's back disability.  As such, the 
benefit of the doubt doctrine is not applicable.  
Accordingly, the increased rating claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's low back disability has resulted in 
frequent hospitalizations or caused a marked interference 
with his employment.  While the veteran has stated that he 
was not able to continue in masonry due to his back 
condition, he did indicate that he was able to perform the 
duties of a building inspector.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

A disability rating in excess of 40 percent for low back 
strain with traumatic arthritis is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

